Reasons for Allowance
The claims are allowable because the prior art does not teach prioritizing a list of advertisements based on an engagement level based on wireless input in concert with determining an average no-motion (motionless) time associated with the user at the current location.  While the prior does teach monitoring motion or stillness of a user, the present claims require the use of an average motionless time for a particular user at a current location.  These features, taken together with the rest of the claimed limitations, render the claims novel.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Shaleez Ozlat by telephone on 5/4/2021.

The final claim listing is as follows:

1. (currently amended) A method of using passive motion data for advertisement targeting, the method comprising:
identifying a current activity of a user within a monitored space based on wireless impulse response data from a wireless access point;
determining an engagement level of the user within the monitored space based on the identified current activity;
and an average no-motion time associated with the user at the current location;
displaying a top advertisement from the list of advertisement; and
adjusting the list based on one or more changes in engagement level of the user while the top advertisement is displayed. 

2. (currently amended) The method of claim 1, wherein determining the engagement level is further based on an amount and type of motion of the user indicated by the impulse response data. 

3. (currently amended) The method of claim [[2]] 1, further comprising making the prediction, wherein making the prediction includes: 
identifying a current location of the monitored space and a previous location where the user was located immediately before entering the monitored space at the current location; and
storing the current location and the previous location as paired data in a location history database.

4.  (original) The method of claim 1, wherein prioritizing the list of advertisements includes selecting each of the advertisement in the list based on relation to the identified current activity. 

5. (original) The method of claim 1, wherein prioritizing the list of advertisements is based on a payment level associated with the advertisements. 

further based on  a prediction regarding a next location that the user is headed from the current location. 

7. (currently amended) The method of claim [[6]] 1, further comprising measuring the average no-motion time, wherein  measuring the average no-motion time includes:
identifying that the user has stopped moving within the monitored space based on one or more pattern changes in wireless impulse response data;
starting a timer when the user is identified as having stopped moving within the monitored space;
stopping the timer when the user resumes moving;
measuring interval of time during which the user was not moving; and
determining the average no-motion time by dividing the interval of time by a number of times the timer was started.  

8. (original) The method of claim 1, further comprising detecting the changes in engagement level, wherein detecting the changes in engagement level includes: 
determining a first engagement level of the user at a first point in time during the display of the top advertisement;
determining a second engagement level of the user at a second point in time during display of the top advertisement; and
comparing the first engagement level of the user and the second engagement level of the user. 

9. (original) The method of claim 8, further comprising: 

flagging as positive at least one other advertisement related to the same current activity as the top advertisement. 
	
10. (original) The method of claim 8, further comprising:
flagging the advertisement as negative when the changes in engagement level are negative; and
flagging as negative at least one other advertisement related to the same current activity as the top advertisement. 

11. (original) The method of claim 10, wherein flagging the advertisement as negative is based on a length of time the top advertisement had been displayed before the changes engagement level were identified as negative. 

12. (original) The method of claim 8, further comprising:
determining type of device the advertisement is displayed;
adjusting a volume of the advertisement based on the change in engagement level and the determined type of device. 

13. (original) The method of claim 1, further comprising retrieving a different advertisement from the list based on the changes in engagement level of the user. 



15. (original) The method of claim 1, further comprising retrieving a different advertisement from the list based on the determined engagement level of the user. 

16. (currently amended) The method of claim 1, further comprising:
	identifying a current location of the user based on the wireless impulse response data;
	identifying a device proximate to the current location of the user; and
	displaying the top advertisement on the device[[;]].

17. (original) The method of claim 1, further comprising:
	identifying a current location of the user based on the wireless impulse response data;
	retrieving a different advertisement from the list of advertisement based on the current location of the user. 

18. (currently amended) A system of using passive motion data for advertisement targeting, the system comprising:
a wireless access point within a monitored space;
an agent device that identifies a current activity of a user within the monitored space based on wireless impulse response data from the wireless access point; 
and an average no-motion time associated with the user at the current location; and
a smart media player that displays a top advertisement from the list of advertisement, wherein the cloud server adjusts the list based on one or more changes in engagement level of the user while the top advertisement is displayed. 

19. (currently amended) A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method of using passive motion data for advertisement targeting, the method comprising:
identifying a current activity of a user within a monitored space based on wireless impulse response data from a wireless access point;
determining an engagement level of the user within the monitored space based on the identified current activity;
prioritizing a list of advertisements based on the determined engagement level and an average no-motion time associated with the user at the current location; 
displaying a top advertisement from the list of advertisement; and
adjusting the list based on one or more changes in engagement level of the user while the top advertisement is displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424